FILED
                            NOT FOR PUBLICATION                              JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10348
                                                     15-10349
               Plaintiff - Appellee,
                                                 D.C. No. 2:14-cr-00293-JAD
 v.                                                       2:09-cr-00103-JAD

RICARDO AMILCAR RAMIREZ-
TURCIOS,
                                                 MEMORANDUM*
               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Ricardo Amilcar Ramirez-Turcios appeals the

70-month sentence imposed following his guilty-plea conviction for being a

deported alien found unlawfully in the United States, in violation of 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326(a), and the partially consecutive 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Ramirez-Turcios contends that the district court procedurally erred by (1)

failing to explain adequately its determination to run the revocation sentence

partially consecutive to the sentence imposed for the new criminal conviction, and

(2) imposing the revocation sentence in order to promote respect for the law. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects the district court

considered only the 18 U.S.C. § 3583(e) sentencing factors, including the need to

provide adequate deterrence, and sufficiently explained the basis for the revocation

sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Ramirez-Turcios also contends that the 78-month aggregate sentence is

substantively unreasonable. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively

reasonable in light of the relevant sentencing factors and the totality of the

circumstances, including Ramirez-Turcios’s criminal and immigration history. See

U.S.S.G. § 7B1.3(f); Gall, 552 U.S. at 51.

      AFFIRMED.


                                           2                           15-10348 & 15-10349